DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 5-7, 9, 13, 15-19, 21-22, 31, 58, 60, 62, and 65-66 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-2, 5-7, 9, 13, 58, 60, 62, and 65-66 are withdrawn.  Claims 3-4, 8, 10-12, 14, 20, 23-30, 32-57, 59, 61, 63-64, and 67 are cancelled.  Claim 15 is amended.

Response to Amendment
	The amendments filed on 27 Dec. 2021 have been entered.

Response to Arguments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Ritchie et al. (WO 2011/011882 A1; published 3 Feb. 2011; see attached 892) for the reasons cited in the Office action filed on 25 Jun. 2021.

Applicants Arguments
	Applicants assert that Ritchie does not describe the compounds of Formula I or Formula III.  Ritchie describes compounds having the formula R-COOH wherein R represents a hydroxyl substituted C24-C40 straight chain aliphatic group containing at least one double bond in the carbon chain; and at least one carbon in the chain is substituted with a hydroxyl group.  The compounds of formulas I and II do not fall within the bounds of this description.  GTA-446 was not possessed by Ritchie.  The GTA-446 was only defined in Ritchie by a generally applicable purification technique, which yielded a crude product and a approximate mass. The structure of GTA-446 was unknown.  It is only the instant specification that provides the true structure of GTA-446.

Applicant's arguments filed 27 Aug. 2021 have been fully considered but they are not persuasive.  Ritchie discloses all of the limitations of claim 15 as amended either expressly or inherently.  The GTA of general formula (I) incorporated into amended claim 15 is inherent to the method disclosed by Ritchie.  The method disclosed by Ritchie is based on multiple reaction monitoring (mass spectrometry) of one parent, ion transition for each of the C28 molecules (includes GTA).  The C28 molecule with the parent mass of 446 is the same as GTA-446 and GTA-446 is the same as instant formula (I).  

In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (WO 2011/011882 A1; published 3 Feb. 2011; see attached 892), in view of Ritchie et al. (Int. J. Cancer; published 2013) for the reasons cited in the Office action filed on 25 Jun. 2021.

Applicants Arguments
	Applicants assert that the arguments above are relevant here and incorporated by reference.  Ritchie II discloses GTA-446.  The mention of a general name without more does not demonstrate that the authors of this reference wherein in possession of that molecule.  Ritchie and Ritchie II do not provide a structure nor a specific name that would provide structural information about this molecule.  It would have been impossible for one of ordinary skill to understand the specified GTA-446, as no structural information or chemical formula was known.  .

Applicant's arguments filed 27 Jan. 2021 have been fully considered but they are not persuasive. Ritchie provides a method for diagnosing a subject’s CRC health state or change in health state or for diagnosing CRC or the risk of CRC in a subject comprising the steps of a) analyzing a sample from the subject to quantify the amount of a compound of formula (I) in the sample; (b) comparing the quantified amount of compound in the subject sample to a corresponding amount of the compound in one or more than one reference sample to determine the presence or absence of an increase or decrease in the amount of the compound in the subject sample; and (c) using the increase or decrease for diagnosing the subject’s CRC health state.  At Fig. 7, Ritchie discloses the MS/MS for the biomarker with a mass of 446.33.  Ritchie II expressly teaches GTA-446, which is the same as the compound of the instant formula I.  According to Ritchie II, low serum GTA-446 is a significant risk factor for CRC, and a sensitive predictor of early stage disease.  In Richie II, the serum samples were treated in the same manner as in Ritchie.  The concentration of GTA-446, expressed as 13C cholic acid equivalents, was calculated by extrapolation from a 13C cholic acid curve.  The combination of Ritchie and Ritchie II meet all the limitations of instant claim 15 either expressly or inherently.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Ritchie by measuring the GTA-446 (same as instant formula I) detection signal from the serum sample and quantifying the level of GTA-446 in the sample by comparing the .


Claims 15-19, 21, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (WO 2011/011882 A1; published 3 Feb. 2011; see attached 892), in view of Ritchie et al. (Int. J. Cancer; published 2013), in further view of Ciccimaro et al. (Bioanalysis; published 2010) for the reasons cited in the Office action filed on 25 Jun. 2021.

Applicants Arguments
	Applicants assert that Ciccimaro adds nothing to the deficiencies noted above with respect to Ritchie and Ritchie II that would render the pending claims obvious.

Applicant's arguments filed 27 Jan. 2021 have been fully considered but they are not persuasive. Neither Ritchie alone nor the combination of Ritchie in view of Ritchie II are deficient for the reasons discussed above.    


Claims 15-19, 21-22, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (WO 2011/011882 A1; published 3 Feb. 2011; see attached 892), in view of Ritchie et al. (Int. J. Cancer; published 2013), and Ciccimaro et al. (Bioanalysis; published 2010), in further view of Marshall et al. (US 2016/0223530 A1; published 4 Aug. 2016) for the reasons cited in the Office action filed on 25 Jun. 2021.

Applicants Arguments
Applicants assert that Marshall adds nothing to the deficiencies noted above with respect to Ritchie and Ritchie II that would render the pending claims obvious.

Applicant's arguments filed 27 Jan. 2021 have been fully considered but they are not persuasive. Ritchie and/or Ritchie II are not deficient for the reasons discussed above.  Marshall teaches that advantages of an isotope dilution curve.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618